 



EXHIBIT 10(xvi)
Summary of Bonus Plan
     Camco Financial Corporation (“Camco”) maintains both a short-term cash
bonus plan and a long-term stock-based incentive plan. Bonus and incentive plan
awards for executive officers of Camco and its subsidiaries are based on the
achievement of corporate performance objectives which are established annually
by Camco’s Compensation Committee at the beginning of each year. Currently, the
performance objectives consist of objectives for: net income growth and its
related effect upon earnings per share; stock price appreciation; non-interest
income; net interest margin growth; efficiency ratio; deposit growth,
emphasizing checking account growth; and loan growth. The individual objectives
are then weighted as to value each year, with net income generally having the
highest weighting, demonstrating earnings per share as one of the most important
goals for management and the Board of Directors.
     Currently, the cash bonus amounts range from 0% to 50% of the Chief
Executive Officer’s base salary and 0% to 35% of other executive officers’ base
salaries, subject to the percentage of performance measurements achieved.
Additional discretionary bonus amounts may also be awarded under the cash bonus
plan in recognition of other achievements, such as merger and acquisition
activities, which are not part of the established performance objectives.
     The long-term incentive plan provides for the award of stock options of
varying levels for each of the executive officers, ranging in amount from 0% to
a maximum of between 100% and 200% of the officer’s base salary, subject to the
percentage of performance measurements achieved. Options are issued at market
prices, have a term of ten years, and typically vest at a rate of 20% each year
beginning on the grant date, except that the Chief Executive Officer’s options
vest immediately. This element of the executive compensation program is designed
to align the interests of the executive with corporate stockholder objectives
since the price performance of Camco’s common stock directly affects the value
of these long-term awards.

